Citation Nr: 1630515	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as irritable bowel syndrome (IBS)), to include as due to an undiagnosed illness, and to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, and from February 2002 to September 2004, including service in the Persian Gulf theater of operations.  See DD214 ("Overseas Service Ribbon...Service in Kuwait/Iraq 20040107 to 20040311.")   

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement (NOD) in October 2008; a statement of the case (SOC) was issued in July 2010; a VA Form 9 (substantive appeal) was received in August 2010, and the matter was last adjudicated in a March 2016 supplemental statement of the case (SSOC).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

Unfortunately, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action is required.





REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, claimed as IBS, to include as due to an undiagnosed illness, or in the alternative, as secondary to his service-connected hemorrhoidal disability.  See May 2016 Board Hearing transcript ("environmental exposure...leading to...stomach symptoms being ultimately diagnosed as irritable bowel syndrome?...Yes, ma'am."); see also August 2010 VA Form 9 ("Because of my service-connected surgery for hemorrhoids & anal fissure and bowel leakage...IBS is present.")  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran had service in Southwest Asia from January to March 2004.  See DD214.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Service treatment records reflect that upon his return from overseas service in April 2004, the Veteran reported that his "physical condition is not the same," following his return from Iraq and exposure to "burning of toxic waste everyday."  See April 2004 Report of Medical History.  Service treatment records following his overseas return reflect complaints of gastrointestinal symptoms, including nausea, constipation, and diarrhea, associated with diagnoses of hemorrhoids, anal fissures and GERD.  See i.e. August 2004 Medical Record Admission Assessment ("chronic nausea...Diarrhea...Constipation...Heartburn...Chief Complaint Anal Fissures"); July 2004 Anesthesia Preoperative Evaluation ("frequent GERD"); July 2004 Medical record Supplemental Medical Data (Veteran indicated "yes" as to stomach problems/GERD/ulcers and bowel problems/constipation/diarrhea.)  

Post service, the Veteran participated in a Persian Gulf War VAMC registry examination, noting the Veteran's "multiple complaints which he states is due to his service in the Persian Gulf and Iraq."  See July 2007 VAMC Persian Gulf Registry Note.  The examiner noted the Veteran's exposure to "inhaled fumes from burning oil, sand, flies, fleas, diesel fumes," and identified his prior medical history, including treatment for gastrointestinal disorders including GERD, irritable bowel, and stool problems.  Review of the Veteran's gastrointestinal system revealed positive identification of GERD with "intermittent nausea and vomiting, alternating diarrhea with constipation."  

The Veteran asserts that he currently experiences the same type of gastrointestinal symptoms, including constipation, nausea and diarrhea, that began during service.  See May 2016 Board Hearing transcript.  Gastrointestinal problems, including nausea, constipation, and diarrhea, are symptoms that are recognized as possible manifestations of an undiagnosed illness or medically unexplained chronic multi symptom illness for those who served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317(b) .

To date, the Veteran has not been afforded a VA examination that evaluates his claimed disorder based on the theory that it is a result of his service in Southwest Asia.  On remand, the Veteran should be afforded VA examinations and medical opinions must be obtained. 

Furthermore, the Veteran was granted entitlement to service connection for hemorrhoids in a January 2006 rating decision. 

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, the Board finds a remand is necessary to obtain a medical opinion regarding whether the Veteran's claimed IBS is proximately due to or aggravated by his service-connected hemorrhoids.  See September 2010 VA Form 9.

All updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.
 
2. Afford the Veteran a VA examination for his gastrointestinal disorder, to include as due to an undiagnosed illness.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a) The examiner should specifically state whether the Veteran's gastrointestinal symptoms are attributed to a known clinical diagnosis. 

If so, please specify each such diagnosis. 

(b) If any symptoms of a gastrointestinal disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate so.  Then, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(c) For each diagnosed gastrointestinal disorder, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that

(i) the diagnosed disorder manifested during service or is causally or etiologically due to service.

(ii)) that the Veteran's gastrointestinal disorder is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his hemorrhoidal disability.

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




